DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,202,115. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9 and 17 of the instant application cover a broader version of the patented scope of claim 1 of U.S. Patent No. 11,202,115.

Claims 3, 5, 6, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6 and 7 of U.S. Patent No. 11,202,115. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3, 5, 6, 7 and 8 of the instant application cover a broader version of the patented scope of claims 1, 4, 5, 6 and 7 of U.S. Patent No. 11,202,115.

Claims 11, 13, 14, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6 and 7 of U.S. Patent No. 11,202,115. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11, 13, 14, 15 and 16 of the instant application cover a broader version of the patented scope of claims 1, 4, 5, 6 and 7 of U.S. Patent No. 11,202,115.

Claims 19, 21, 22, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6 and 7 of U.S. Patent No. 11,202,115. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19, 21, 22, 23 and 24 of the instant application cover a broader version of the patented scope of claims 1, 4, 5, 6 and 7 of U.S. Patent No. 11,202,115.

Claims 2, 10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,202,115 in view of Narahara et al. (Pub No US 2006/0250650). While claim 1 of U.S. Patent No. 11,202,115 already captures the elements of the claim, it is still silent to explicitly disclose that the receiver comprises a tuning unit to receive the current image content.
Nevertheless, in a similar field of endeavor Narahara discloses that the receiver comprises a tuning unit to receive the current image content (Paragraph [0106] figures 1 and 3; e.g. tuner 51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 11,202,115 by specifically providing the elements mentioned above, as taught by Narahara, for the predictable result of incorporating well-known receiving mechanism that allow user receivers to receive content from a server in a secure and robust manner.

Claims 4, 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,202,115 in view of Narahara et al. (Pub No US 2006/0250650). While claim 1 of U.S. Patent No. 11,202,115 already captures the elements of the claim, it is still silent to explicitly disclose that the user input unit is further configured to comprise a remote controller to receive the first or second user command.
Nevertheless, in a similar field of endeavor Narahara discloses that the user input unit is further configured to comprise a remote controller to receive the first or second user command (Paragraphs [0111] [0149] [0150] figure 3; remote controller 66).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 11,202,115 by specifically providing the elements mentioned above, as taught by Narahara, for the predictable result of incorporating well-known television mechanism that allow television user inputs to command the receiver. 

Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,440,415 in view of Gossweiler et al. (Pub No US 2008/0271078). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9 and 17 of the instant application cover a broader version of the patented scope of claim 1 of U.S. Patent No. 10,440,415; except for the plurality of related image contents to be displayed over the current image content.
Nevertheless, in a similar field of endeavor Gossweiler discloses the plurality of related image contents to be displayed over the current image content (Paragraphs [0009] [0030] figure 1A; display a suggested programming list 104 of related content over a playing media program 102).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 10,440,415 by specifically providing the elements mentioned above, as taught by Gossweiler, for the predictable result of allowing the user to simultaneously continue watching the television program while navigating the popup list of related suggested content to consider as additional viewing options.

Claims 3, 4, 5, 6, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 5, 5, 6 and 7 of U.S. Patent No. 10,440,415. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3, 4, 5, 6, 7 and 8 of the instant application cover a broader version of the patented scope of claims 3, 4, 5, 5, 6 and 7 of U.S. Patent No. 10,440,415.

Claims 11, 12, 13, 14, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 5, 5, 6 and 7 of U.S. Patent No. 10,440,415. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11, 13, 14, 15 and 16 of the instant application cover a broader version of the patented scope of claims 3, 4, 5, 5, 6 and 7 of U.S. Patent No. 10,440,415.

Claims 19, 20, 21, 22, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 5, 5, 6 and 7 of U.S. Patent No. 10,440,415. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19, 21, 22, 23 and 24 of the instant application cover a broader version of the patented scope of claims 3, 4, 5, 5, 6 and 7 of U.S. Patent No. 10,440,415.

Claims 2, 10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,440,415 in view of Narahara et al. (Pub No US 2006/0250650). While claim 1 of U.S. Patent No. 10,440,415 already captures the elements of the claim, it is still silent to explicitly disclose that the receiver comprises a tuning unit to receive the current image content.
Nevertheless, in a similar field of endeavor Narahara discloses that the receiver comprises a tuning unit to receive the current image content (Paragraph [0106] figures 1 and 3; e.g. tuner 51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 10,440,415 by specifically providing the elements mentioned above, as taught by Narahara, for the predictable result of incorporating well-known receiving mechanism that allow user receivers to receive content from a server in a secure and robust manner.


Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,743,128. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9 and 17 of the instant application cover a broader version of the patented scope of claim 1 of U.S. Patent No. 9,743,128.

Claims 3, 4, 5, 6, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 6 and 1 of U.S. Patent No. 9,743,128. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3, 4, 5, 6, 7 and 8 of the instant application cover a broader version of the patented scope of claims 1, 3, 4, 5, 6 and 1 of U.S. Patent No. 9,743,128.

Claims 11, 12, 13, 14, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 6 and 1 of U.S. Patent No. 9,743,128. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11, 12, 13, 14, 15 and 16 of the instant application cover a broader version of the patented scope of claims 1, 3, 4, 5, 6 and 1 of U.S. Patent No. 9,743,128.

Claims 19, 20, 21, 22, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 6 and 1 of U.S. Patent No. 9,743,128. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19, 20, 21, 22, 23 and 24 of the instant application cover a broader version of the patented scope of claims 1, 3, 4, 5, 6 and 1 of U.S. Patent No. 9,743,128.

Claims 2, 10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,743,128view of Narahara et al. (Pub No US 2006/0250650). While claim 1 of U.S. Patent No. 9,743,128already captures the elements of the claim, it is still silent to explicitly disclose that the receiver comprises a tuning unit to receive the current image content.
Nevertheless, in a similar field of endeavor Narahara discloses that the receiver comprises a tuning unit to receive the current image content (Paragraph [0106] figures 1 and 3; e.g. tuner 51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 9,743,128by specifically providing the elements mentioned above, as taught by Narahara, for the predictable result of incorporating well-known receiving mechanism that allow user receivers to receive content from a server in a secure and robust manner.



Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,319,728. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9 and 17 of the instant application cover a broader version of the patented scope of claim 1 of U.S. Patent No. 9,319,728.

Claims 4, 5, 6, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 4, 5 and 1 of U.S. Patent No. 9,319,728. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3, 5, 6, 7 and 8 of the instant application cover a broader version of the patented scope of claims 2, 4, 4, 5 and 1 of U.S. Patent No. 9,319,728.

Claims 12, 13, 14, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 4, 5 and 1 of U.S. Patent No. 9,319,728. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11, 12, 14, 15 and 16 of the instant application cover a broader version of the patented scope of claims 2, 4, 4, 5 and 1 of U.S. Patent No. 9,319,728.

Claims 20, 21, 22, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 4, 5 and 1 of U.S. Patent No. 9,319,728. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20, 21, 22, 23 and 24 of the instant application cover a broader version of the patented scope of claims 2, 4, 4, 5 and 1 of U.S. Patent No. 9,319,728.

Claims 2, 10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,319,728 in view of Narahara et al. (Pub No US 2006/0250650). While claim 1 of U.S. Patent No. 9,319,728 already captures the elements of the claim, it is still silent to explicitly disclose that the receiver comprises a tuning unit to receive the current image content.
Nevertheless, in a similar field of endeavor Narahara discloses that the receiver comprises a tuning unit to receive the current image content (Paragraph [0106] figures 1 and 3; e.g. tuner 51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 9,319,728 by specifically providing the elements mentioned above, as taught by Narahara, for the predictable result of incorporating well-known receiving mechanism that allow user receivers to receive content from a server in a secure and robust manner.

Claims 3, 11 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,319,728 in view of Narahara et al. (Pub No US 2006/0250650). While claim 1 of U.S. Patent No. 9,319,728 already captures the elements of the claim, it is still silent to explicitly disclose that the communicator is further configured to receive the current image content from the supply source
Nevertheless, in a similar field of endeavor Narahara discloses that the communicator is further configured to receive the current image content from the supply source (Paragraph [0115] figures 1 and 3; Figure 1; modem 63 connected to SIO controller 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 9,319,728 by specifically providing the elements mentioned above, as taught by Narahara, for the predictable result of incorporating well-known receiving mechanism that allow user receivers to receive content from a server in a secure and robust manner.





Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,332,778 in view of Gossweiler et al. (Pub No US 2008/0271078). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9 and 17 of the instant application cover a broader version of the patented scope of claim 1 of U.S. Patent No. 8,332,778; except for the plurality of related image contents to be displayed over the current image content.
Nevertheless, in a similar field of endeavor Gossweiler discloses the plurality of related image contents to be displayed over the current image content (Paragraphs [0009] [0030] figure 1A; display a suggested programming list 104 of related content over a playing media program 102).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 8,332,778 by specifically providing the elements mentioned above, as taught by Gossweiler, for the predictable result of allowing the user to simultaneously continue watching the television program while navigating the popup list of related suggested content to consider as additional viewing options.

Claims 3, 5, 6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 2 and 5 of U.S. Patent No. 8,332,778. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3, 5, 6 and 8 of the instant application cover a broader version of the patented scope of claims 1, 2, 2 and 5 of U.S. Patent No. 8,332,778.

Claims 11, 13, 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 2 and 5 of U.S. Patent No. 8,332,778. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11, 13, 14 and 16 of the instant application cover a broader version of the patented scope of claims 1, 2, 2 and 5 of U.S. Patent No. 8,332,778.

Claims 19, 21, 22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 2 and 5 of U.S. Patent No. 8,332,778. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19, 21, 22 and 24 of the instant application cover a broader version of the patented scope of claims 1, 2, 2 and 5 of U.S. Patent No. 8,332,778.

Claims 2, 10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,332,778 in view of Narahara et al. (Pub No US 2006/0250650). While claim 1 of U.S. Patent No. 8,332,778 already captures the elements of the claim, it is still silent to explicitly disclose that the receiver comprises a tuning unit to receive the current image content.
Nevertheless, in a similar field of endeavor Narahara discloses that the receiver comprises a tuning unit to receive the current image content (Paragraph [0106] figures 1 and 3; e.g. tuner 51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 8,332,778 by specifically providing the elements mentioned above, as taught by Narahara, for the predictable result of incorporating well-known receiving mechanism that allow user receivers to receive content from a server in a secure and robust manner.

Claims 4, 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,332,778 view of Narahara et al. (Pub No US 2006/0250650). While claim 1 of U.S. Patent No. 8,332,778 already captures the elements of the claim, it is still silent to explicitly disclose that the user input unit is further configured to comprise a remote controller to receive the first or second user command.
Nevertheless, in a similar field of endeavor Narahara discloses that the user input unit is further configured to comprise a remote controller to receive the first or second user command (Paragraphs [0111] [0149] [0150] figure 3; remote controller 66).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 8,332,778 by specifically providing the elements mentioned above, as taught by Narahara, for the predictable result of incorporating well-known television mechanism that allow television user inputs to command the receiver.  

Claims 7, 15 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,332,778 view of Gossweiler et al. (Pub No US 2008/0271078). While claim 1 of U.S. Patent No. 8,332,778 already captures the elements of the claim, it is still silent to explicitly disclose that the plurality of related image contents to be displayed over the current image content with a display size of the current image content being maintained.
Nevertheless, in a similar field of endeavor Gossweiler discloses that the plurality of related image contents to be displayed over the current image content with a display size of the current image content being maintained (Paragraphs [0009] [0030] figure 1A; display a suggested programming list 104 of related content over a playing media program 102, mainlining the original size of the currently running program 102).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 8,332,778 by specifically providing the elements mentioned above, as taught by Narahara, for the predictable result of allowing the user to simultaneously continue watching the television program while navigating the popup list of related suggested content to consider as additional viewing options.



	






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narahara et al. (Pub No US 2006/0250650) in view of Gossweiler et al. (Pub No US 2008/0271078). Hereinafter, referenced as Narahara and Gossweiler, respectively.

Regarding claim 1, Narahara discloses an image processing apparatus comprising: 
a receiver (Figure 1; e.g. tuner 51); 
a communicator (Figure 1; modem 63 connected to SIO controller 14) configured to receive a related image content, the related image content being related to a current image content (Paragraph [0186] figure 14; list of recommended programs of relevance to the current program being watched); 
a user input unit configured to receive a user command (Figure 1; remote control 66); 
and at least one processor (Figure 1; CPU 11) configured to: 
process a user interface (UI) of a list (Paragraph [0186] figure 14; list of recommended programs of relevance to the current program being watched) relating to a plurality of related image contents to be displayed in response to a first user command being received while the current image content is being processed (Paragraphs [0180] [0266] figure 12; while the user is watching a program being broadcasted a user may press a remote control button to display a based program related information page), 
request a supply source (Figure 1; e.g. information providing server) to supply one of the plurality of related image contents in response to a second user command (e.g. switch to watch command) being received to select the one of the plurality of related image contents, and process the one of the plurality of related image contents received by the communicator (Paragraphs [0197] [0198] figure 17; shift to watch the program selected from the based program related information page).
However, it is noted that Narahara is silent to explicitly disclose the plurality of related image contents to be displayed over the current image content.
Nevertheless, in a similar field of endeavor Gossweiler discloses the plurality of related image contents to be displayed over the current image content (Paragraphs [0009] [0030] figure 1A; display a suggested programming list 104 of related content over a playing media program 102).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Narahara by specifically providing the elements mentioned above, as taught by Gossweiler, for the predictable result of allowing the user to simultaneously continue watching the television program while navigating the popup list of related suggested content to consider as additional viewing options.

Regarding claim 2, Narahara and Gossweiler disclose the image processing apparatus of claim 1; moreover, Narahara discloses that the receiver comprises a tuning unit to receive the current image content (Paragraph [0106] figures 1 and 3; e.g. tuner 51).

Regarding claim 3, Narahara and Gossweiler disclose the image processing apparatus of claim 1; moreover, Narahara discloses that the communicator is further configured to receive the current image content from the supply source (Paragraph [0115] figures 1 and 3; Figure 1; modem 63 connected to SIO controller 14).

Regarding claim 4, Narahara and Gossweiler disclose the image processing apparatus of claim 1; moreover, Narahara discloses that the user input unit is further configured to comprise a remote controller to receive the first or second user command (Paragraphs [0111] [0149] [0150] figure 3; remote controller 66).

Regarding claim 5, Narahara and Gossweiler disclose the image processing apparatus of claim 1; moreover, Narahara discloses that the plurality of related image contents relate to at least one of a title, content and a genre of the current image content (Paragraphs [0030] [0172] figure 14; related programs with similar attributes, e.g. title, genre, etc.).

Regarding claim 6, Narahara and Gossweiler disclose the image processing apparatus of claim 1; moreover, Narahara discloses that the list relating to the plurality of related image contents comprises information on at least one from among a title, a video content type, and a genre of the related image contents (Paragraphs [0030] [0172] figure 14; related programs with similar attributes, e.g. title, genre, etc.).

Regarding claim 7, Narahara and Gossweiler disclose the image processing apparatus of claim 1; moreover, Narahara discloses the at least one processor is further configured to process the UI of the list relating to the plurality of related image contents (Paragraph [0186] figure 14; list of recommended programs of relevance to the current program being watched).
However, it is noted that Narahara is silent to explicitly disclose that the plurality of related image contents to be displayed over the current image content with a display size of the current image content being maintained.
Nevertheless, in a similar field of endeavor Gossweiler discloses that the plurality of related image contents to be displayed over the current image content with a display size of the current image content being maintained (Paragraphs [0009] [0030] figure 1A; display a suggested programming list 104 of related content over a playing media program 102, mainlining the original size of the currently running program 102).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Narahara by specifically providing the elements mentioned above, as taught by Gossweiler, for the predictable result of allowing the user to simultaneously continue watching the television program while navigating the popup list of related suggested content to consider as additional viewing options.

Regarding claim 8, Narahara and Gossweiler disclose the image processing apparatus of claim 1; moreover, Narahara discloses a display unit (Paragraphs [0110] [0121] figure 3; display 61).


Regarding claims 9-15, Narahara and Gossweiler disclose all the limitations of claims 9-15; therefore, claims 9-15 are rejected for the same reasons stated in claims 1-7, respectively.

Regarding claim 16, Narahara and Gossweiler disclose all the limitations of claim 16; therefore, claim 16 rejected for the same reasons stated in claims 1 and 8.


Regarding claims 17-23, Narahara and Gossweiler disclose all the limitations of claims 17-23; therefore, claims 17-23 are rejected for the same reasons stated in claims 1-7, respectively. 

Regarding claim 24, Narahara and Gossweiler disclose all the limitations of claim 24; therefore, claim 24 rejected for the same reasons stated in claims 1 and 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423